


Exhibit 10.1

 

UNITED ONLINE, INC.

2010 INCENTIVE COMPENSATION PLAN

 

AS AMENDED AND RESTATED AS OF JUNE 13, 2013

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I.  PURPOSE OF THE PLAN

 

The Plan is intended to promote the interests of United Online, Inc., a Delaware
corporation, by providing eligible persons in the Corporation’s service with the
opportunity to participate in one or more cash or equity incentive compensation
programs designed to encourage them to continue their service relationship with
the Corporation.

 

Capitalized terms shall have the meanings assigned to such terms in the attached
Appendix.

 

II.  STRUCTURE OF THE PLAN

 

A.                                    The Plan shall be divided into a series of
separate incentive compensation programs:          

 

· the Discretionary Grant Program under which eligible persons may, at the
discretion of the Plan Administrator, be granted options to purchase shares of
Common Stock or stock appreciation rights tied to the value of such Common
Stock,

 

· the Stock Issuance Program under which eligible persons may, at the discretion
of the Plan Administrator, be issued shares of Common Stock pursuant to
restricted stock awards, restricted stock units, performance shares or other
stock-based awards which vest upon the completion of a designated service period
or the attainment of pre-established performance milestones, or such shares of
Common Stock may be issued through direct purchase or as a bonus for services
rendered the Corporation (or any Parent or Subsidiary), and

 

· the Incentive Bonus Program under which eligible persons may, at the
discretion of the Plan Administrator, be provided with incentive bonus
opportunities through performance unit awards and special cash incentive
programs tied to the attainment of pre-established performance milestones or the
appreciation in the Fair Market Value of the Common Stock.

 

B.                                    The provisions of Articles One and Five
shall apply to all incentive compensation programs under the Plan and shall
govern the interests of all persons under the Plan.

 

III.  ADMINISTRATION OF THE PLAN

 

A.                                    The Compensation Committee (whether acting
directly or through a subcommittee of two or more members thereof) shall have
sole and exclusive authority to administer the Discretionary Grant, Stock
Issuance and Incentive Bonus Programs with respect to Section 16 Insiders.
Administration of the Discretionary Grant, Stock Issuance and Incentive Bonus
Programs with respect to all other persons eligible to participate in those
programs may, at the Board’s discretion, be vested in the Compensation Committee
or a Secondary Board Committee, or the Board may retain the power to administer
those programs with respect to all such persons. All Awards to non-employee
Board members shall be made by the Board on the basis of the recommendations of
the Compensation Committee or by the Compensation Committee (or subcommittee
thereof) which shall at the time of any such Award be comprised solely of two or
more independent Board members, as determined in accordance with the
independence standards established by the Stock Exchange on which the Common
Stock is at the time primarily traded.

 

B.                                    Members of the Compensation Committee or
any Secondary Board Committee shall serve for such period of time as the Board
may determine and may be removed by the Board at any time. The Board may also at
any time terminate the functions of any Secondary Board Committee and reassume
all powers and authority previously delegated to such committee.

 

C.                                    Each Plan Administrator shall, within the
scope of its administrative functions under the Plan, have full power and
authority (subject to the provisions of the Plan) to establish such rules and
regulations as it may deem appropriate for proper administration of the
Discretionary Grant, Stock Issuance and Incentive Bonus Programs and to make
such

 

--------------------------------------------------------------------------------


 

determinations under, and issue such interpretations of, the provisions of those
programs and any outstanding Awards thereunder as it may deem necessary or
advisable. Decisions of the Plan Administrator within the scope of its
administrative functions under the Plan shall be final and binding on all
parties who have an interest in the Discretionary Grant, Stock Issuance and
Incentive Bonus Programs under its jurisdiction or any Award thereunder.

 

D.                                    Service as a Plan Administrator by the
members of the Compensation Committee or the Secondary Board Committee shall
constitute service as Board members, and the members of each such committee
shall accordingly be entitled to full indemnification and reimbursement as Board
members for their service on such committee. No member of the Compensation
Committee or the Secondary Board Committee shall be liable for any act or
omission made in good faith with respect to the Plan or any Award thereunder.

 

IV.  ELIGIBILITY

 

A.                                    The persons eligible to participate in the
Plan are as follows:

 

(i)                                     Employees,

 

(ii)                                  non-employee members of the Board or the
board of directors of any Parent or Subsidiary, and

 

(iii)                               consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

 

B.                                    The Plan Administrator shall have full
authority to determine, (i) with respect to Awards made under the Discretionary
Grant Program, which eligible persons are to receive such Awards, the time or
times when those Awards are to be made, the number of shares to be covered by
each such Award, the time or times when the Award is to become exercisable, the
vesting schedule (if any) applicable to the Award, the maximum term for which
such Award is to remain outstanding and the status of a granted option as either
an Incentive Option or a Non-Statutory Option; (ii) with respect to Awards under
the Stock Issuance Program, which eligible persons are to receive such Awards,
the time or times when the Awards are to be made, the number of shares subject
to each such Award, the vesting and issuance schedules applicable to the shares
which are the subject of such Award, the cash consideration (if any) payable for
those shares and the form (cash or shares of Common Stock) in which the Award is
to be settled; and (iii) with respect to Awards under the Incentive Bonus
Program, which eligible persons are to receive such Awards, the time or times
when the Awards are to be made, the performance objectives for each such Award,
the amounts payable at designated levels of attained performance, any applicable
service vesting requirements, the payout schedule for each such Award and the
form (cash or shares of Common Stock) in which the Award is to be settled.

 

C.                                    The Plan Administrator shall have the
absolute discretion to grant options or stock appreciation rights in accordance
with the Discretionary Grant Program, to effect stock issuances and other
stock-based awards in accordance with the Stock Issuance Program and to grant
incentive bonus awards in accordance with the Incentive Bonus Program.

 

V.  STOCK SUBJECT TO THE PLAN; NUMBER OF SHARES; SHARE COUNTING

 

A.  Authorized Number of Shares.  Subject to adjustment under Section V.I. of
this Article One, Awards may be made under the Plan on or after the Plan
Restatement Date for up to 29,250,000 shares of Common Stock, less one share for
every one share that was subject to an Option or SAR granted on or after
January 1, 2013 and three shares for every one share that was subject to an
Award other than an Option or SAR granted on or after January 1, 2013. Shares of
Common Stock issued under the Plan may consist in whole or in part of authorized
but unissued shares or treasury shares.

 

B.  Fungible Share Pool.  On or after January 1, 2013, and subject to adjustment
under Section V.I. of this Article One, any shares of Common Stock that are
subject to options or stock appreciation rights shall be counted against the
limit set forth in Section V.A. of this Article One as one share of Common Stock
for every one share of Common Stock granted, and any shares of Common Stock that
are subject to Awards other than options or stock appreciation rights shall be
counted against this limit as three shares of Common Stock for every one share
of Common Stock granted.

 

C.  Predecessor Plans.  The Plan serves as the successor to the various
Predecessor Plans, and no further stock option grants, restricted stock unit
awards or other stock-based awards were made under any of the Predecessor Plans
on or after May 27, 2010. However, all option grants and restricted stock unit
awards outstanding under the Predecessor Plans on such date continue in full
force and effect in accordance with their terms, and no provision of this Plan
shall be deemed to

 

--------------------------------------------------------------------------------


 

affect or otherwise modify the rights or obligations of the holders of those
awards with respect to their acquisition of shares of Common Stock thereunder.

 

D.  Share Counting.  On or after January 1, 2013, if (i) any shares of Common
Stock subject to an Award are forfeited, an Award expires or an Award is settled
for cash (in whole or in part), or (ii) any shares of Common Stock subject to an
award under any Predecessor Plan are forfeited, an award under any Predecessor
Plan expires or is settled for cash (in whole or in part), then in each such
case the shares of Common Stock subject to such Award or award under any
Predecessor Plan shall, to the extent of such forfeiture, expiration or cash
settlement, again be available for Awards under this Plan, in accordance with
Section V.F. of this Article One. On or after January 1, 2013, in the event that
withholding tax liabilities arising from an Award other than an option or stock
appreciation right, or an award other than an option or stock appreciation right
under any Predecessor Plan, are satisfied by the tendering of shares of Common
Stock (either actually or by attestation) or by the withholding of shares of
Common Stock by the Corporation, the shares of Common Stock so tendered or
withheld shall again be available for Awards under this Plan in accordance with
Section V.F. of this Article One. Notwithstanding anything to the contrary
contained herein, on or after January 1, 2013, the following shares of Common
Stock shall not be added to the shares of Common Stock authorized for grant
under the Plan: (i) shares of Common Stock tendered by the Participant or
withheld by the Corporation in payment of the purchase price of an option under
the Plan or any Predecessor Plan; (ii) shares of Common Stock tendered by the
Participant or withheld by the Corporation to satisfy any tax withholding
obligation with respect to options or stock appreciation rights under the Plan
or any Predecessor Plan; (iii) shares of Common Stock subject to a stock
appreciation right under the Plan or any Predecessor Plan that are not issued in
connection with its stock settlement on exercise thereof; and (iv) shares of
Common Stock reacquired by the Corporation on the open market or otherwise using
cash proceeds from the exercise of options under the Plan or any Predecessor
Plan.

 

E.  Ratios.  On or after January 1, 2013, any shares that again become available
for grant pursuant to this Section V shall be added back as (i) one share of
Common Stock for every one share of Common Stock subject to options or stock
appreciation rights granted under the Plan or any Predecessor Plan, and (ii) as
three shares of Common Stock for every one share of Common Stock subject to
Awards other than options or stock appreciation rights granted under the Plan or
any Predecessor Plan.

 

F.  Incentive Stock Option Limit.  The maximum number of shares of Common Stock
which may be issued pursuant to Incentive Options granted under the Plan shall
not exceed 29,250,000 shares in the aggregate, subject to adjustment from time
to time under Section V.I of this Article One.

 

G.  Per Person Limits.  Each person participating in the Plan shall be subject
to the following limitations:

 

· for Awards denominated in terms of shares of Common Stock (whether payable in
Common Stock, cash or a combination of both), the maximum number of shares of
Common Stock for which such Awards may be made to such person in any calendar
year shall not exceed in the aggregate Five Million (5,000,000) shares of Common
Stock under the Discretionary Grant Program and an additional Three Million
(3,000,000) shares of Common Stock in the aggregate under the Stock Issuance and
Incentive Bonus Programs, provided, however, that with respect to any individual
who is a non-employee member of the Board or the board of directors of any
Parent or Subsidiary, the maximum number of shares of Common Stock for which
such Awards may be made to such individual in any calendar year shall not exceed
Five Hundred Thousand (500,000) shares of Common Stock; and

 

· for Awards denominated in cash (whether payable in cash, Common Stock or a
combination of both) and subject to one or more performance-vesting conditions,
the maximum dollar amount for which such Awards may be made in the aggregate to
such person shall not exceed Seven Million Five Hundred Thousand dollars
($7,500,000) for each calendar year within the applicable performance
measurement period, with any such performance period not to exceed five
(5) years and with pro-ration based on the foregoing dollar amount in the event
of any fractional calendar year included within such performance period.

 

H.  Adjustments.  In the event of any merger, reorganization, consolidation,
stock split, reverse stock split, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), recapitalization,
combination of shares, exchange of shares, spin-off transaction, or other change
affecting the Common Stock or the value thereof (including, without limitation,
a Change in Control transaction), then equitable adjustments shall be made by
the Plan Administrator to the Plan and to Awards in such manner as the Plan
Administrator deems equitable or appropriate taking into consideration the
accounting and tax consequences, including such adjustments in (i) the maximum
number and/or class of securities issuable under the Plan, (ii) the maximum
number and/or class of securities that may be issued under the Plan pursuant to
Incentive Options, (iii) the maximum number and/or class of securities for which
any one person may be granted Common Stock-denominated Awards under the
Discretionary Grant Program or under the Stock Issuance and Incentive Bonus

 

--------------------------------------------------------------------------------


 

Programs per calendar year, (iv) the number and/or class of securities and the
exercise or base price per share in effect under each outstanding Award under
the Discretionary Grant Program (including, if the Plan Administrator deems
appropriate, the substitution of similar options to purchase the shares of, or
other awards denominated in the shares of, another company), (v) the number
and/or class of securities subject to each outstanding Award under the Stock
Issuance Program and the cash consideration (if any) payable per share, (vi) the
number and/or class of securities subject to each outstanding Award under the
Incentive Bonus Program denominated in shares of Common Stock and (vii) the
number and/or class of securities subject to the Corporation’s outstanding
repurchase rights under the Plan and the repurchase price payable per share. Any
such adjustments shall be final, binding and conclusive.

 

I.  No Effect on Certain Rights of Corporation.  Outstanding Awards granted
pursuant to the Plan shall in no way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

 

ARTICLE TWO

 

DISCRETIONARY GRANT PROGRAM

 

I.  OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator; provided, however, that each such document shall comply
with the terms specified below. Each document evidencing an Incentive Option
shall, in addition, be subject to the provisions of the Plan applicable to such
options.

 

A.  Exercise Price.

 

1.                                      The exercise price per share shall be
fixed by the Plan Administrator; provided, however, that such exercise price
shall not be less than one hundred percent (100%) of the Fair Market Value per
share of Common Stock on the grant date.

 

2.                                      The exercise price shall become
immediately due upon exercise of the option and shall, subject to the provisions
of the documents evidencing the option, be payable in one or more of the forms
specified below:

 

(i)                                     cash or check made payable to the
Corporation,

 

(ii)                                  shares of Common Stock (whether delivered
in the form of actual stock certificates or through attestation of ownership)
held for the requisite period (if any) necessary to avoid any resulting charge
to the Corporation’s earnings for financial reporting purposes and valued at
Fair Market Value on the Exercise Date,

 

(iii)                               shares of Common Stock otherwise issuable
under the option but withheld by the Corporation in satisfaction of the exercise
price, with such withheld shares to be valued at Fair Market Value on the
exercise date, and

 

(iv)                              to the extent the option is exercised for
vested shares, through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide instructions to (a) a brokerage firm
(reasonably satisfactory to the Corporation for purposes of administering such
procedure in compliance with the Corporation’s pre-clearance/pre-notification
policies) to effect the immediate sale of the purchased shares and remit to the
Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable income and employment taxes required to be withheld
by the Corporation by reason of such exercise and (b) the Corporation to deliver
the certificates for the purchased shares directly to such brokerage firm on
such settlement date in order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.

 

--------------------------------------------------------------------------------


 

B.  Exercise and Term of Options.

 

1.                                      Each option shall be exercisable at such
time or times, during such period and for such number of shares as shall be
determined by the Plan Administrator and set forth in the documents evidencing
the option. However, no option shall have a term in excess of ten (10) years
measured from the option grant date.

 

2.                                      The Plan Administrator shall also have
the discretionary authority to structure one or more Awards under the
Discretionary Grant Program so that those Awards shall vest and become
exercisable only after the achievement of pre-established corporate performance
objectives based on one or more Performance Goals and measured over the
performance period specified by the Plan Administrator at the time of the Award.

 

C.  Effect of Termination of Service.

 

1.                                      The following provisions shall govern
the exercise of any options granted pursuant to the Discretionary Grant Program
that are outstanding at the time of the Optionee’s cessation of Service or
death:

 

(i)                                     Any option outstanding at the time of
the Optionee’s cessation of Service for any reason shall remain exercisable for
such period of time thereafter as shall be determined by the Plan Administrator
and set forth in the documents evidencing the option, but no such option shall
be exercisable after the expiration of the option term.

 

(ii)                                  Any option held by the Optionee at the
time of the Optionee’s death and exercisable in whole or in part at that time
may be subsequently exercised by the personal representative of the Optionee’s
estate or by the person or persons to whom the option is transferred pursuant to
the Optionee’s will or the laws of inheritance or by the Optionee’s designated
beneficiary or beneficiaries of that option.

 

(iii)                               Should the Optionee’s Service be terminated
for Cause or should the Optionee otherwise engage in conduct constituting
grounds for a termination for Cause while holding one or more outstanding
options granted under this Article Two, then all of those options shall
terminate immediately and cease to be outstanding.

 

(iv)                              During the applicable post-Service exercise
period, the option may not be exercised for more than the number of vested
shares for which the option is at the time exercisable; provided, however, that
one or more options under the Discretionary Grant Program may be structured so
that those options will continue to vest in whole or part during the applicable
post-Service exercise period. Upon the expiration of the applicable exercise
period or (if earlier) upon the expiration of the option term, the option shall
terminate and cease to be outstanding for any shares for which the option has
not been exercised.

 

2.                                      The Plan Administrator shall have
complete discretion, exercisable either at the time an option is granted or at
any time while the option remains outstanding, to:

 

(i)                                     extend the period of time for which the
option is to remain exercisable following the Optionee’s cessation of Service
from the limited exercise period otherwise in effect for that option to such
greater period of time as the Plan Administrator shall deem appropriate, but in
no event beyond the expiration of the option term,

 

(ii)                                  include an automatic extension provision
whereby the specified post-Service exercise period in effect for any option
granted under the Discretionary Grant Program shall automatically be extended by
an additional period of time equal in duration to any interval within the
specified post-Service exercise period during which the exercise of that option
or the immediate sale of the shares acquired under such option could not be
effected in compliance with applicable federal and state securities laws, but in
no event shall such an extension result in the continuation of such option
beyond the expiration date of the term of that option, and/or

 

(iii)                               permit the option to be exercised, during
the applicable post-Service exercise period, not only with respect to the number
of vested shares of Common Stock for which such option is exercisable at the
time of the Optionee’s cessation of Service but also with respect to one or more
additional installments in which the Optionee would have vested had the Optionee
continued in Service.

 

D.  Stockholder Rights.  The holder of an option shall have no stockholder
rights with respect to the shares subject to the option until such person shall
have exercised the option, paid the exercise price and become a holder of record
of the purchased shares.

 

--------------------------------------------------------------------------------


 

E.  Repurchase Rights.  The Plan Administrator shall have the discretion to
grant options which are exercisable for unvested shares of Common Stock. Should
the Optionee cease Service while such shares are unvested, the Corporation shall
have the right to repurchase any or all of those unvested shares at a price per
share equal to the lower of (i) the exercise price paid per share or (ii) the
Fair Market Value per share of Common Stock at the time of repurchase. The terms
upon which such repurchase right shall be exercisable (including the period and
procedure for exercise and the appropriate vesting schedule for the purchased
shares) shall be established by the Plan Administrator and set forth in the
document evidencing such repurchase right.

 

F.  Transferability of Options.  The transferability of options granted under
the Plan shall be governed by the following provisions:

 

(i)                                     Incentive Options.  During the lifetime
of the Optionee, Incentive Options shall be exercisable only by the Optionee and
shall not be assignable or transferable other than by will or the laws of
inheritance following the Optionee’s death.

 

(ii)                                  Non-Statutory Options.  Non-Statutory
Options shall be subject to the same limitation on transfer as Incentive
Options, except that the Plan Administrator may structure one or more
Non-Statutory Options so that the option may be transferred gratuitously in
whole or in part during the Optionee’s lifetime to one or more Family Members of
the Optionee or to a trust established exclusively for the Optionee and/or such
Family Members or may be transferred to one or more Family Member pursuant to a
domestic relations order. The transferred portion may only be exercised by the
person or persons who acquire a proprietary interest in the option pursuant to
the transfer. The terms applicable to the transferred portion shall be the same
as those in effect for the option immediately prior to such transfer and shall
be set forth in such documents issued to the transferee as the Plan
Administrator may deem appropriate.

 

(iii)                               Beneficiary Designations.  Notwithstanding
the foregoing, the Optionee may designate one or more persons as the beneficiary
or beneficiaries of his or her outstanding options under the Discretionary Grant
Program (whether Incentive Options or Non-Statutory Options), and those options
shall, in accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding those
options. Such beneficiary or beneficiaries shall take the transferred options
subject to all the terms and conditions of the applicable agreement evidencing
each such transferred option, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.

 

II.  INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of Articles
One, Two and Six shall be applicable to Incentive Options. Options which are
specifically designated as Non-Statutory Options when issued under the Plan
shall not be subject to the terms of this Section II.

 

A.  Eligibility.  Incentive Options may only be granted to Employees.

 

B.  Dollar Limitation.  The aggregate Fair Market Value of the shares of Common
Stock (determined as of the respective date or dates of grant) for which one or
more options granted to any Employee under the Plan (or any other option plan of
the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one calendar year shall not exceed
the sum of One Hundred Thousand Dollars ($100,000).

 

To the extent the Employee holds two (2) or more such options which become
exercisable for the first time in the same calendar year, then for purposes of
the foregoing limitations on the exercisability of those options as Incentive
Options, such options shall be deemed to become first exercisable in that
calendar year on the basis of the chronological order in which they were
granted, except to the extent otherwise provided under applicable law or
regulation.

 

C.  10% Stockholder.  If any Employee to whom an Incentive Option is granted is
a 10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of Common Stock on
the option grant date, and the option term shall not exceed five (5) years
measured from the option grant date.

 

--------------------------------------------------------------------------------


 

III.  STOCK APPRECIATION RIGHTS

 

A.  Authority.  The Plan Administrator shall have full power and authority,
exercisable in its sole discretion, to grant stock appreciation rights in
accordance with this Section III to selected Optionees or other individuals
eligible to receive option grants under the Discretionary Grant Program.

 

B.  Types.  Two types of stock appreciation rights shall be authorized for
issuance under this Section III: (i) tandem stock appreciation rights (“Tandem
Rights”) and (ii) stand-alone stock appreciation rights (“Stand-alone Rights”).

 

C.  Tandem Rights.  The following terms and conditions shall govern the grant
and exercise of Tandem Rights.

 

1.                                      One or more Optionees may be granted a
Tandem Right, exercisable upon such terms and conditions as the Plan
Administrator may establish, to elect between the exercise of the underlying
option for shares of Common Stock or the surrender of that option in exchange
for a distribution from the Corporation in an amount equal to the excess of
(i) the Fair Market Value (on the option surrender date) of the number of shares
in which the Optionee is at the time vested under the surrendered option (or
surrendered portion thereof) over (ii) the aggregate exercise price payable for
such vested shares.

 

2.                                      Any distribution to which the Optionee
becomes entitled upon the exercise of a Tandem Right may be made in (i) shares
of Common Stock valued at Fair Market Value on the option surrender date,
(ii) cash or (iii) a combination of cash and shares of Common Stock, as
specified in the applicable Award agreement.

 

D.  Stand-Alone Rights.  The following terms and conditions shall govern the
grant and exercise of Stand-alone Rights:

 

1.                                      One or more individuals eligible to
participate in the Discretionary Grant Program may be granted a Stand-alone
Right not tied to any underlying option. The Stand-alone Right shall relate to a
specified number of shares of Common Stock and shall be exercisable upon such
terms and conditions as the Plan Administrator may establish. In no event,
however, may the Stand-alone Right have a maximum term in excess of ten
(10) years measured from the grant date. The provisions and limitations of
Paragraphs C.1 and C.2 of Section I of this Article Two shall also be applicable
to any Stand-Alone Right awarded under the Plan.

 

2.                                      Upon exercise of the Stand-alone Right,
the holder shall be entitled to receive a distribution from the Corporation in
an amount equal to the excess of (i) the aggregate Fair Market Value (on the
exercise date) of the shares of Common Stock underlying the exercised right over
(ii) the aggregate base price in effect for those shares.

 

3.                                      The number of shares of Common Stock
underlying each Stand-alone Right and the base price in effect for those shares
shall be determined by the Plan Administrator in its sole discretion at the time
the Stand-alone Right is granted. In no event, however, may the base price per
share be less than the Fair Market Value per underlying share of Common Stock on
the grant date.

 

4.                                      Stand-alone Rights shall be subject to
the same transferability restrictions applicable to Non-Statutory Options and
may not be transferred during the holder’s lifetime, except for a gratuitous
transfer to one or more Family Members of the holder or to a trust established
for the holder and/or one or more such Family Members or a transfer to one or
more such Family Members pursuant to a domestic relations order covering the
Stand-alone Right as marital property. In addition, one or more beneficiaries
may be designated for an outstanding Stand-alone Right in accordance with
substantially the same terms and provisions as set forth in Section I.F of this
Article Two.

 

5.                                      The distribution with respect to an
exercised Stand-alone Right may be made in (i) shares of Common Stock valued at
Fair Market Value on the exercise date, (ii) cash or (iii) a combination of cash
and shares of Common Stock, as specified in the applicable Award agreement.

 

6.                                      The holder of a Stand-alone Right shall
have no stockholder rights with respect to the shares subject to the Stand-alone
Right unless and until such person shall have exercised the Stand-alone Right
and become a holder of record of the shares of Common Stock issued upon the
exercise of such Stand-alone Right.

 

E.  Post-Service Exercise.  The provisions governing the exercise of Tandem and
Stand-alone Rights following the cessation of the recipient’s Service shall be
substantially the same as those set forth in Section I.C.1 of this Article Two
for the options granted under the Discretionary Grant Program, and the Plan
Administrator’s discretionary authority under Section I.C.2 of this Article Two
shall also extend to any outstanding Tandem or Stand-alone Appreciation Rights.

 

--------------------------------------------------------------------------------

 

IV.  CHANGE IN CONTROL

 

A.                                    In the event of an actual Change in
Control transaction, each outstanding Award under the Discretionary Grant
Program may be (i) assumed by the successor corporation (or parent thereof) or
otherwise continued in full force and effect pursuant to the terms of the Change
in Control transaction or (ii) replaced with a cash incentive program of the
successor corporation which preserves the spread existing at the time of the
Change in Control on any shares as to which the Award is not otherwise at that
time exercisable and provides for the subsequent vesting and concurrent payment
of that spread in accordance with the same exercise/vesting schedule in effect
for that Award, but only if such replacement cash program would not result in
the treatment of the Award as an item of deferred compensation subject to Code
Section 409A. However, to the extent the Award is not to be so assumed,
continued or replaced, that Award shall, immediately prior to the effective date
of the Change in Control transaction, become exercisable as to all the shares of
Common Stock at the time subject to that Award and may be exercised as to any or
all of those shares as fully vested shares of Common Stock, except to the extent
the acceleration of such Award is subject to other limitations imposed by the
Plan Administrator or the underlying Award Agreement provides otherwise.
Notwithstanding the foregoing, any Award outstanding under the Discretionary
Grant Program on the date of such Change in Control shall be subject to
cancellation and termination, without cash payment or other consideration due
the Award holder, if the Fair Market Value per share of Common Stock on such
date of the Change in Control (or any earlier date specified in the definitive
agreement for the Change in Control transaction) is less than the per share
exercise or base price in effect for such Award.

 

B.                                    All repurchase rights outstanding under
the Discretionary Grant Program shall automatically terminate, and the shares of
Common Stock subject to those terminated rights shall immediately vest in full,
immediately prior to the effective date of an actual Change in Control
transaction, except to the extent: (i) those repurchase rights are to be
assigned to the successor corporation (or parent thereof) or are otherwise to
continue in full force and effect pursuant to the terms of the Change in Control
transaction or (ii) such accelerated vesting is precluded by other limitations
imposed by the Plan Administrator or the underlying Award Agreement provides
otherwise.

 

C.                                    Immediately following the consummation of
the Change in Control, all outstanding Awards under the Discretionary Grant
Program shall terminate and cease to be outstanding, except to the extent
assumed by the successor corporation (or parent thereof) or otherwise continued
in full force and effect pursuant to the terms of the Change in Control
transaction.

 

D.                                    Each Award under the Discretionary Grant
Program that is assumed in connection with a Change in Control or otherwise
continued in effect shall be appropriately adjusted, immediately after such
Change in Control, to apply to the number and class of securities into which the
shares of Common Stock subject to that Award would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time. Appropriate adjustments to reflect such Change in
Control shall also be made to the exercise or base price per share in effect
under each outstanding Award, provided the aggregate exercise or base price in
effect for such securities shall remain the same. To the extent the actual
holders of the Corporation’s outstanding Common Stock receive cash consideration
for their Common Stock in consummation of the Change in Control, the successor
corporation may, in connection with the assumption or continuation of the
outstanding Awards under the Discretionary Grant Program and with the consent of
the Plan Administrator obtained prior to the Change in Control, substitute, for
the securities underlying those assumed rights, one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in such Change in Control transaction, provided such
common stock is readily traded on an established U.S. securities exchange or
market.

 

E.                                     The Plan Administrator shall have the
discretionary authority to structure one or more outstanding Awards under the
Discretionary Grant Program so that those Awards shall, immediately prior to the
effective date of an actual Change in Control transaction, become exercisable as
to all the shares of Common Stock at the time subject to those Awards and may be
exercised as to any or all of those shares as fully vested shares of Common
Stock, whether or not those Awards are to be assumed in the Change in Control
transaction or otherwise continued in effect. In addition, the Plan
Administrator shall have the discretionary authority to structure one or more of
the Corporation’s repurchase rights under the Discretionary Grant Program so
that those rights shall terminate immediately prior to the effective date of an
actual Change in Control transaction, and the shares subject to those terminated
rights shall thereupon vest in full.

 

F.                                      The Plan Administrator shall have full
power and authority to structure one or more outstanding Awards under the
Discretionary Grant Program so that those Awards shall become exercisable as to
all the shares of Common Stock at the time subject to those Awards in the event
the Optionee’s Service is subsequently terminated by reason of an Involuntary
Termination within a designated period (not to exceed twenty-four (24) months)
following the effective date of any Change in Control transaction in which those
Awards do not otherwise fully accelerate. In addition, the Plan Administrator
may structure one or more of the Corporation’s repurchase rights so that those
rights shall immediately terminate with respect to any shares held by the
Optionee at the time of such Involuntary Termination, and the shares subject to
those terminated repurchase rights shall accordingly vest in full at that time.

 

--------------------------------------------------------------------------------


 

G.                                    The portion of any Incentive Option
accelerated in connection with a Change in Control shall remain exercisable as
an Incentive Option only to the extent the applicable One Hundred Thousand
Dollar ($100,000) limitation is not exceeded. To the extent such dollar
limitation is exceeded, the accelerated portion of such option shall be
exercisable as a Non-statutory Option under the Federal tax laws.

 

V.  PROHIBITION ON REPRICING PROGRAMS

 

The Plan Administrator shall not (i) implement any cancellation/regrant program
pursuant to which outstanding options or stock appreciation rights under the
Plan are cancelled and new options or stock appreciation rights are granted in
replacement with a lower exercise price per share, (ii) cancel outstanding
options or stock appreciation rights under the Plan with exercise or base prices
per share in excess of the then current Fair Market Value per share of Common
Stock for consideration payable in cash, equity securities of the Corporation or
in the form of any other Award under the Plan, except in connection with a
Change in Control transaction, or (iii) otherwise directly reduce the exercise
price in effect for outstanding options or stock appreciation rights under the
Plan, without in each such instance obtaining stockholder approval.

 

ARTICLE THREE

 

STOCK ISSUANCE PROGRAM

 

I.  STOCK ISSUANCE TERMS

 

Shares of Common Stock may be issued under the Stock Issuance Program, either as
vested or unvested shares, through direct and immediate issuances. Each such
stock issuance shall be evidenced by a Stock Issuance Agreement which complies
with the terms specified below. Shares of Common Stock may also be issued under
the Stock Issuance Program pursuant to performance shares or restricted stock
units which entitle the recipients to receive the shares underlying those Awards
upon the attainment of designated performance goals or the satisfaction of
specified Service requirements or upon the expiration of a designated time
period following the vesting of those Awards. Unvested shares of Common Stock,
performance shares and restricted stock units shall be subject to the same
transferability restrictions and beneficiary designation rules applicable to
Stand-alone Rights, as set forth in Section III.D.4. of Article Two.

 

A.  Issue Price.

 

1.                                      Shares of Common Stock may be issued
under the Stock Issuance Program for any of the following items of consideration
which the Plan Administrator may deem appropriate in each individual instance:

 

(i)                                     cash or check made payable to the
Corporation;

 

(ii)                                  past services rendered to the Corporation
(or any Parent or Subsidiary); or

 

(iii)                               any other valid consideration under the
State in which the Corporation is at the time incorporated.

 

However, if the consideration for the shares is to be paid in the form of a cash
purchase price, then the cash consideration payable per share shall not be less
than one hundred percent (100%) of the Fair Market Value per share of Common
Stock on the issuance date.

 

B.  Vesting Provisions.

 

1.                                      Shares of Common Stock issued under the
Stock Issuance Program may, in the discretion of the Plan Administrator, be
fully and immediately vested upon issuance as a bonus for Service rendered or
may vest in one or more installments over the Participant’s period of Service or
upon the attainment of specified performance objectives. The elements of the
vesting schedule applicable to any unvested shares of Common Stock issued under
the Stock Issuance Program shall be determined by the Plan Administrator and
incorporated into the Stock Issuance Agreement. Shares of Common Stock may also
be issued under the Stock Issuance Program pursuant to performance shares or
restricted stock units which entitle the recipients to receive the shares
underlying those Awards upon the attainment of designated performance goals or
the satisfaction of specified Service requirements or upon the expiration of a
designated time period following the vesting of those Awards, including (without
limitation) a deferred distribution date following the termination of the
Participant’s Service.

 

--------------------------------------------------------------------------------


 

2.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more Awards under the Stock Issuance Program so that the shares of Common
Stock subject to those Awards shall vest (or vest and become issuable) upon the
achievement of pre-established corporate performance objectives based on one or
more Performance Goals and measured over the performance period (not to exceed
five (5) years) specified by the Plan Administrator at the time of the Award.

 

3.                                      Any new, substituted or additional
securities or other property (including money paid other than as a regular cash
dividend) which the Participant may have the right to receive with respect to
the Participant’s unvested shares of Common Stock by reason of any stock
dividend, stock split, recapitalization, combination of shares, exchange of
shares, spin-off transaction, extraordinary dividend or distribution or other
change affecting the outstanding Common Stock as a class without the
Corporation’s receipt of consideration shall be issued subject to (i) the same
vesting requirements applicable to the Participant’s unvested shares of Common
Stock and (ii) such escrow arrangements as the Plan Administrator shall deem
appropriate. Equitable adjustments to reflect each such transaction shall also
be made by the Plan Administrator to the repurchase price payable per share by
the Corporation for any unvested securities subject to its existing repurchase
rights under the Plan; provided the aggregate repurchase price shall in each
instance remain the same.

 

4.                                      The Participant shall have full
stockholder rights with respect to any shares of Common Stock issued to the
Participant under the Stock Issuance Program, whether or not the Participant’s
interest in those shares is vested. Accordingly, the Participant shall have the
right to vote such shares and to receive any dividends paid on such shares,
subject to any applicable vesting requirements. The Participant shall not have
any stockholder rights with respect to the shares of Common Stock subject to a
performance share or restricted stock unit Award until that Award vests and the
shares of Common Stock are actually issued thereunder. However,
dividend-equivalent units may be paid or credited, either in cash or in actual
or phantom shares of Common Stock, on outstanding Awards of performance shares
or restricted stock units, subject to such terms and conditions as the Plan
Administrator may deem appropriate. In no event, however, shall any dividends or
dividend-equivalent units relating to Awards subject to performance-vesting
conditions vest or otherwise become payable prior to the time the underlying
Award (or portion thereof to which such dividend or dividend-equivalents units
relate) vests and shall accordingly be subject to cancellation and forfeiture to
the same extent as the underlying Award in the event those performance
conditions are not attained.

 

5.                                      Should the Participant cease to remain
in Service while holding one or more unvested shares of Common Stock issued
under the Stock Issuance Program or should the performance objectives not be
attained with respect to one or more such unvested shares of Common Stock, then
those shares shall be immediately surrendered to the Corporation for
cancellation, and the Participant shall have no further stockholder rights with
respect to those shares. To the extent the surrendered shares were previously
issued to the Participant for consideration paid in cash or cash equivalent, the
Corporation shall repay to the Participant the lower of (i) the cash
consideration paid for the surrendered shares or (ii) the Fair Market Value of
those shares at the time of cancellation.

 

6.                                      The Plan Administrator may in its
discretion waive the surrender and cancellation of one or more unvested shares
of Common Stock which would otherwise occur upon the cessation of the
Participant’s Service or the non-attainment of the performance objectives
applicable to those shares. Any such waiver shall result in the immediate
vesting of the Participant’s interest in the shares of Common Stock as to which
the waiver applies. However, no vesting requirements tied to the attainment of
performance objectives may be waived with respect to Awards which were intended
at the time of grant to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s cessation of Service by
reason of death or Permanent Disability or as otherwise provided in Section II
of this Article Three.

 

7.                                      Outstanding Awards of performance shares
or restricted stock units under the Stock Issuance Program shall automatically
terminate, and no shares of Common Stock shall actually be issued in
satisfaction of those Awards, if the performance goals or Service requirements
established for those Awards are not attained or satisfied. The Plan
Administrator, however, shall have the discretionary authority to issue vested
shares of Common Stock under one or more outstanding Awards of performance
shares or restricted stock units as to which the designated performance goals or
Service requirements have not been attained or satisfied. Any such waiver shall
result in the immediate vesting of the Participant’s interest in the shares of
Common Stock as to which the waiver applies. However, no vesting requirements
tied to the attainment of performance objectives may be waived with respect to
Awards which were intended at the time of grant to qualify as performance-based
compensation under Code Section 162(m), except in the event of the Participant’s
cessation of Service by reason of death or Permanent Disability or as otherwise
provided in Section II of this Article Three.

 

--------------------------------------------------------------------------------


 

8.                                      The following additional requirements
shall be in effect for any performance shares awarded under this Article Three:

 

(i)                                     At the end of the performance period,
the Plan Administrator shall determine the actual level of attainment for each
performance objective and the extent to which the performance shares awarded for
that period are to vest and become payable based on the attained performance
levels.

 

(ii)                                  The performance shares which so vest shall
be paid as soon as practicable following the end of the performance period,
unless such payment is to be deferred for the period specified by the Plan
Administrator at the time the performance shares are awarded or the period
selected by the Participant in accordance with the applicable requirements of
Code Section 409A.

 

(iii)                               Performance shares may be paid in (i) cash,
(ii) shares of Common Stock or (iii) any combination of cash and shares of
Common Stock, as set forth in the applicable Award Agreement.

 

(iv)                              Performance shares may also be structured so
that the shares are convertible into shares of Common Stock, but the rate at
which each performance share is to so convert shall be based on the attained
level of performance for each applicable performance objective.

 

II.  CHANGE IN CONTROL

 

A.                                    Each Award outstanding under the Stock
Issuance Program on the effective date of an actual Change in Control
transaction may be (i) assumed by the successor corporation (or parent thereof)
or otherwise continued in full force and effect pursuant to the terms of the
Change in Control transaction or (ii) replaced with a cash incentive program of
the successor corporation which preserves the Fair Market Value of the
underlying shares of Common Stock at the time of the Change in Control and
provides for the subsequent vesting and payment of that value in accordance with
the same vesting schedule in effect for those shares at the time of such Change
in Control. If any such Award is subject to a performance-vesting condition tied
to the attainment of one or more specified performance goals, then upon the
assumption, continuation or replacement of that Award, the performance vesting
condition shall automatically be cancelled, and such Award shall thereupon be
converted into a Service-vesting Award that will vest upon the completion of a
Service period co-terminous with the portion of the performance period (and any
subsequent Service vesting component that was originally part of that Award)
remaining at the time of the Change in Control. However, to the extent any Award
outstanding under the Stock Issuance Program on the effective date of such
Change in Control Transaction is not to be so assumed, continued or replaced,
that Award shall vest in full immediately prior to the effective date of the
actual Change in Control transaction and the shares of Common Stock underlying
the portion of the Award that vests on such accelerated basis shall be issued in
accordance with the applicable Award Agreement, unless such accelerated vesting
is precluded by other limitations imposed in the Stock Issuance Agreement.

 

B.                                    Each outstanding Award under the Stock
Issuance Program which is assumed in connection with a Change in Control or
otherwise continued in effect shall be adjusted immediately after the
consummation of that Change in Control so as to apply to the number and class of
securities into which the shares of Common Stock subject to that Award
immediately prior to the Change in Control would have been converted in
consummation of such Change in Control had those shares actually been
outstanding at that time, and appropriate adjustments shall also be made to the
cash consideration (if any) payable per share thereunder, provided the aggregate
amount of such cash consideration shall remain the same. To the extent the
actual holders of the Corporation’s outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation may, in connection with the assumption or continuation
of the outstanding Awards and with the consent of the Plan Administrator
obtained prior to the Change in Control, substitute one or more shares of its
own common stock with a fair market value equivalent to the cash consideration
paid per share of Common Stock in such Change in Control transaction, provided
such common stock is readily traded on an established U.S. securities exchange
or market.

 

C.                                    The Plan Administrator shall have the
discretionary authority to structure one or more unvested Awards under the Stock
Issuance Program so that the shares of Common Stock subject to those Awards
shall automatically vest (or vest and become issuable) in whole or in part
immediately prior to the effective date of an actual Change in Control
transaction or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period (not to exceed
twenty-four (24) months) following the effective date of that Change in Control
transaction. The Plan Administrator’s authority under this Section II.C shall
also extend to any Awards intended to qualify as performance-based compensation
under Code Section 162(m), even though the actual vesting of those Awards
pursuant to this Section II.C may result in their loss of performance-based
status under Code Section 162(m).

 

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

INCENTIVE BONUS PROGRAM

 

I.  INCENTIVE BONUS TERMS

 

The Plan Administrator shall have full power and authority to implement one or
more of the following incentive bonus programs under the Plan:

 

(i)                                     cash bonus awards (“Cash Awards”),

 

(ii)                                  performance unit awards (“Performance Unit
Awards”), and

 

(iii)                               dividend equivalent rights (“DER Awards”).

 

Cash Awards, Performance Unit Awards and stand-alone DER Awards shall be subject
to the same transferability restrictions and beneficiary designation
rules applicable to Stand-alone Rights, as set forth in Section III.D.4. of
Article Two.

 

A.  Cash Awards.  The Plan Administrator shall have the discretionary authority
under the Plan to make Cash Awards which are to vest in one or more installments
over the Participant’s continued Service with the Corporation or upon the
attainment of specified performance goals. Each such Cash Award shall be
evidenced by one or more documents in the form approved by the Plan
Administrator; provided however, that each such document shall comply with the
terms specified below.

 

1.                                      The elements of the vesting schedule
applicable to each Cash Award shall be determined by the Plan Administrator and
incorporated into the Incentive Bonus Award Agreement.

 

2.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more Cash Awards so that those Awards shall vest upon the achievement of
pre-established corporate performance objectives based upon one or more
Performance Goals measured over the performance period (not to exceed five
(5) years) specified by the Plan Administrator at the time of the Award.

 

3.                                      Outstanding Cash Awards shall
automatically terminate, and no cash payment or other consideration shall be due
the holders of those Awards, if the performance goals or Service requirements
established for those Awards are not attained or satisfied. The Plan
Administrator may in its discretion waive the cancellation and termination of
one or more unvested Cash Awards which would otherwise occur upon the cessation
of the Participant’s Service or the non-attainment of the performance objectives
applicable to those Awards. Any such waiver shall result in the immediate
vesting of the Participant’s interest in the Cash Award as to which the waiver
applies. However, no vesting requirements tied to the attainment of Performance
Goals may be waived with respect to Awards which were intended, at the time
those Awards were made, to qualify as performance-based compensation under Code
Section 162(m), except in the event of the Participant’s cessation of Service by
reason of death or Permanent Disability or as otherwise provided in Section II
of this Article Four.

 

4.                                      Cash Awards which become due and payable
following the attainment of the applicable performance goals or satisfaction of
the applicable Service requirement (or the waiver of such goals or Service
requirement) may be paid in (i) cash, (ii) shares of Common Stock valued at Fair
Market Value on the payment date or (iii) a combination of cash and shares of
Common Stock, as set forth in the applicable Award Agreement.

 

B.  Performance Unit Awards.  The Plan Administrator shall have the
discretionary authority to make Performance Unit Awards in accordance with the
terms of the Incentive Bonus Program. Each such Performance Unit Award shall be
evidenced by one or more documents in the form approved by the Plan
Administrator; provided however, that each such document shall comply with the
terms specified below.

 

1.                                      A Performance Unit shall represent
either (i) a unit with a dollar value tied to the level at which pre-established
corporate performance objectives based on one or more Performance Goals are
attained or (ii) a participating interest in a special bonus pool tied to the
attainment of pre-established corporate performance objectives based on one or
more Performance Goals. The amount of the bonus pool may vary with the level at
which the applicable performance objectives are attained, and the value of each
Performance Unit which becomes due and payable upon the attained level of
performance shall be determined by dividing the amount of the resulting bonus
pool (if any) by the total number of Performance Units issued and outstanding at
the completion of the applicable performance period.

 

--------------------------------------------------------------------------------


 

2.                                      Performance Units may also be structured
to include a Service requirement which the Participant must satisfy following
the completion of the performance period in order to vest in the Performance
Units awarded with respect to that performance period.

 

3.                                      Performance Units which become due and
payable following the attainment of the applicable performance objectives and
the satisfaction of any applicable Service requirement may be paid in (i) cash,
(ii) shares of Common Stock valued at Fair Market Value on the payment date or
(iii) a combination of cash and shares of Common Stock, as set forth in the
applicable Award Agreement.

 

C.  DER Awards.  The Plan Administrator shall have the discretionary authority
to make DER Awards in accordance with the terms of the Incentive Bonus Program.
Each such DER Award shall be evidenced by one or more documents in the form
approved by the Plan Administrator; provided however, that each such document
shall comply with the terms specified below.

 

1.                                      The DER Awards may be made as
stand-alone awards or in tandem with other Awards made under the Plan; provided,
however, that DER Awards may not be granted in tandem with options or stock
appreciation rights. The term of each such DER Award shall be established by the
Plan Administrator at the time of grant, but no DER Award shall have a term in
excess of ten (10) years.

 

2.                                      Each DER shall represent the right to
receive the economic equivalent of each dividend or distribution, whether paid
in cash, securities or other property (other than shares of Common Stock), which
is made per issued and outstanding share of Common Stock during the term the DER
remains outstanding. A special account on the books of the Corporation shall be
maintained for each Participant to whom a DER Award is made, and that account
shall, for each DER subject to the Award, be credited with each dividend or
distribution made per issued and outstanding share of Common Stock during the
term that DER remains outstanding.

 

3.                                      Payment of the amounts credited to such
book account may be made to the Participant either concurrently with the actual
dividend or distribution made per issued and outstanding share of Common Stock
or upon the satisfaction of any applicable vesting schedule in effect for the
DER Award, or such payment may be deferred beyond the vesting date for a period
specified by the Plan Administrator at the time the DER Award is made or
selected by the Participant in accordance with the requirements of Code
Section 409A. In no event, however, shall any DER Award made with respect to an
Award subject to performance-vesting conditions under the Stock Issuance or
Incentive Bonus Program vest or become payable prior to the vesting of that
Award (or the portion thereof to which the DER Award relates) and shall
accordingly be subject to cancellation and forfeiture to the same extent as the
underlying Award in the event those performance conditions are not attained.

 

4.                                      Payment may be paid in (i) cash,
(ii) shares of Common Stock or (iii) a combination of cash and shares of Common
Stock, as set forth in the applicable Award Agreement. If payment is to be made
in the form of Common Stock, the number of shares of Common Stock into which the
cash dividend or distribution amounts are to be converted for purposes of the
Participant’s book account may be based on the Fair Market Value per share of
Common Stock on the date of conversion, a prior date or an average of the Fair
Market Value per share of Common Stock over a designated period, as set forth in
the applicable Award Agreement.

 

5.                                      The Plan Administrator shall also have
the discretionary authority, consistent with Code Section 162(m), to structure
one or more DER Awards so that those Awards shall vest only after the
achievement of pre-established corporate performance objectives based upon one
or more Performance Goals measured over the performance period (not to exceed
five (5) years) specified by the Plan Administrator at the time the Award is
made.

 

II.  CHANGE IN CONTROL

 

A.                                    The Plan Administrator shall have the
discretionary authority to structure one or more Awards under the Incentive
Bonus Program so that those Awards shall automatically vest in whole or in part
immediately prior to the effective date of an actual Change in Control
transaction or upon the subsequent termination of the Participant’s Service by
reason of an Involuntary Termination within a designated period (not to exceed
twenty-four (24) months) following the effective date of such Change in Control.
To the extent any such Award is, at the time of such Change in Control, subject
to a performance-vesting condition tied to the attainment of one or more
specified performance goals, then that performance vesting condition shall
automatically be cancelled on the effective date of such Change in Control, and
such Award shall thereupon be converted into a Service-vesting Award that will
vest upon the completion of a Service period co-terminous with the portion of
the performance period (and any subsequent Service vesting component that was
originally part of that Award) remaining at the time of the Change in Control.

 

--------------------------------------------------------------------------------


 

B.                                    The Plan Administrator’s authority under
Paragraph A of this Section II shall also extend to any Award under the
Incentive Bonus Program intended to qualify as performance-based compensation
under Code Section 162(m), even though the actual vesting of that Award may
result in the loss of performance-based status under Code Section 162(m).

 

ARTICLE FIVE

 

MISCELLANEOUS

 

I.  DEFERRED COMPENSATION

 

A.                                    The Plan Administrator may, in its sole
discretion, structure one or more Awards under the Stock Issuance or Incentive
Bonus Programs so that the Participants may be provided with an election to
defer the compensation associated with those Awards for federal income tax
purposes. Any such deferral opportunity shall comply with all applicable
requirements of Code Section 409A.

 

B.                                    The Plan Administrator may implement a
non-employee Board member retainer fee deferral program under the Plan so as to
allow the non-employee Board members the opportunity to elect, prior to the
start of each calendar year, to convert the Board and Board committee retainer
fees to be earned for such year into restricted stock units under the Stock
Issuance Program that will defer the issuance of the shares of Common Stock that
vest under those restricted stock units until a permissible date or event under
Code Section 409A. If such program is implemented, the Plan Administrator shall
have the authority to establish such rules and procedures as it deems
appropriate for the filing of such deferral elections and the designation of the
permissible distribution events under Code Section 409A.

 

C.                                    To the extent the Corporation maintains
one or more separate non-qualified deferred compensation arrangements which
allow the participants the opportunity to make notional investments of their
deferred account balances in shares of Common Stock, the Plan Administrator may
authorize the share reserve under the Plan to serve as the source of any shares
of Common Stock that become payable under those deferred compensation
arrangements. In such event, the share reserve under the Plan shall be reduced
on a share-for-share basis for each share of Common Stock issued under the Plan
in settlement of the deferred compensation owed under those separate
arrangements.

 

II.  TAX WITHHOLDING

 

A.                                    The Corporation’s obligation to deliver
shares of Common Stock upon the exercise, issuance or vesting of an Award under
the Plan shall be subject to the satisfaction of all applicable income and
employment tax withholding requirements.

 

B.                                    The Plan Administrator may, in its
discretion, structure one or more Awards so that shares of Common Stock may be
used as follows to satisfy all or part of the Withholding Taxes to which such
holders of those Awards may become subject in connection with the issuance,
exercise, vesting or settlement of those Awards:

 

1.  Stock Withholding:  The Corporation may be given the right to withhold, from
the shares of Common Stock otherwise issuable upon the issuance, exercise,
vesting or settlement of such Award, a portion of those shares with an aggregate
Fair Market Value equal to the applicable Withholding Taxes. The shares of
Common Stock so withheld shall reduce the number of shares of Common Stock
authorized for issuance under the Plan. The number of shares of Common Stock
which may be so withheld shall be limited to the number of shares which have a
Fair Market Value on the date of withholding no greater than the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.

 

2.  Stock Delivery:  The holder of the Award may be given the right to deliver
to the Corporation, at the time of the issuance, exercise, vesting or settlement
of such Award, one or more shares of Common Stock previously acquired by such
individual with an aggregate Fair Market Value at the time of delivery equal to
the percentage of the Withholding Taxes (not to exceed one hundred percent
(100%)) designated by the individual. The shares of Common Stock so delivered
shall neither reduce the number of shares of Common Stock authorized for
issuance under the Plan nor be added to the number of shares of Common Stock
authorized for issuance under the Plan.

 

III.  SHARE ESCROW/LEGENDS

 

Unvested shares may, in the Plan Administrator’s discretion, be held in escrow
by the Corporation until the Participant’s interest in such shares vests or may
be issued directly to the Participant with restrictive legends on the
certificates evidencing those unvested shares.

 

--------------------------------------------------------------------------------

 

IV.  EFFECTIVE DATE AND TERM OF THE PLAN

 

A.                                    The Plan shall become effective on the
Plan Restatement Date.

 

B.                                    Awards may be granted under the Plan at
any time and from time to time on or prior to the tenth anniversary of the Plan
Restatement Date, on which date the Plan will expire except as to Awards then
outstanding under the Plan; provided, however, in no event may an Incentive
Option be granted more than ten years after the earlier of (i) the date of the
adoption of the Plan by the Board or (ii) the Plan Restatement Date. Such
outstanding Awards shall remain in effect until they have been exercised or
terminated, or have expired.

 

V.  AMENDMENT OF THE PLAN

 

A.                                    The Board shall have complete and
exclusive power and authority to amend or modify the Plan in any or all
respects; provided, however, that stockholder approval shall be required for any
amendment to the Plan which (i) materially increases the number of shares of
Common Stock authorized for issuance under the Plan (other than pursuant to
Section V.I of Article One), (ii) materially increases the benefits accruing to
Optionees or Participants, (iii) materially expands the class of individuals
eligible to participate in the Plan, (iv) expands the types of awards which may
be made under the Plan or extends the term of the Plan or (v) would reduce or
limit the scope of the prohibition on repricing programs set forth in Section V
of Article Two or otherwise eliminate such prohibition, or (vi) effect any other
change or modification to the Plan for which stockholder approval is required
under applicable law or regulation or pursuant to the listing standards of the
Stock Exchange on which the Common Stock is at the time primarily traded.
However, no such amendment or modification shall adversely affect the rights and
obligations with respect to Awards at the time outstanding under the Plan unless
the Optionee or the Participant consents to such amendment or modification.

 

B.                                    The Compensation Committee shall have the
discretionary authority to adopt and implement from time to time such addenda or
subplans to the Plan as it may deem necessary in order to bring the Plan into
compliance with applicable laws and regulations of any foreign jurisdictions in
which Awards are to be made under the Plan and/or to obtain favorable tax
treatment in those foreign jurisdictions for the individuals to whom the Awards
are made.

 

C.                                    Awards may be made under the Plan that
involve shares of Common Stock in excess of the number of shares then available
for issuance under the Plan, provided no shares shall actually be issued
pursuant to those Awards until the number of shares of Common Stock available
for issuance under the Plan is sufficiently increased by stockholder approval of
an amendment of the Plan authorizing such increase. If such stockholder approval
is not obtained within twelve (12) months after the date the first excess Award
is made, then all Awards granted on the basis of such excess shares shall
terminate and cease to be outstanding.

 

D.                                    The provisions of the Plan and the
outstanding Awards under the Plan shall, in the event of any ambiguity, be
construed, applied and interpreted in a manner so as to ensure that all Awards
and Award Agreements provided to Optionees or Participants who are subject to
U.S. income taxation either qualify for an exemption from the requirements of
Section 409A of the Code or comply with those requirements; provided, however,
that the Corporation shall not make any representations that any Awards made
under the Plan will in fact be exempt from the requirements of Section 409A of
the Code or otherwise comply with those requirements, and each Optionee and
Participant shall accordingly be solely responsible for any taxes, penalties or
other amounts which may become payable with respect to his or her Awards by
reason of Section 409A of the Code.

 

VI.  USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

VII.  REGULATORY APPROVALS

 

A.                                    The implementation of the Plan, the
granting of any Award under the Plan and the issuance of any shares of Common
Stock in connection with the issuance, exercise, vesting or settlement of any
Award under the Plan shall be subject to the Corporation’s procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the Awards made under the Plan and the shares of Common Stock
issuable pursuant to those Awards.

 

--------------------------------------------------------------------------------


 

B.                                    No shares of Common Stock or other assets
shall be issued or delivered under the Plan unless and until there shall have
been compliance with all applicable requirements of applicable securities laws,
including the filing and effectiveness of the Form S-8 registration statement
for the shares of Common Stock issuable under the Plan, and all applicable
listing requirements of any Stock Exchange on which Common Stock is then listed
for trading.

 

VIII.  NO EMPLOYMENT/SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee or the Participant any right
to continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining such person) or of the Optionee or the
Participant, which rights are hereby expressly reserved by each, to terminate
such person’s Service at any time for any reason, with or without cause.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Plan:

 

A.                                    Award shall mean any of the following
awards authorized for issuance or grant under the Plan: stock options, stock
appreciation rights, direct stock issuances, restricted stock or restricted
stock unit awards, performance shares, performance units, dividend-equivalent
rights and cash incentive awards.

 

B.                                    Award Agreement shall mean the written
and/or electronic agreement(s) between the Corporation and the Optionee or
Participant evidencing a particular Award made to that individual under the
Plan, as such agreement(s) may be in effect from time to time.

 

C.                                    Board shall mean the Corporation’s Board
of Directors.

 

D.                                    Cause shall, with respect to each Award
made under the Plan, be defined in accordance with the following provisions:

 

· Cause shall have the meaning assigned to such term in the Award Agreement for
the particular Award or in any other agreement incorporated by reference into
the Award Agreement for purposes of defining such term.

 

· In the absence of any other Cause definition in the Award Agreement for a
particular Award (or in any other agreement incorporated by reference into the
Award Agreement), an individual’s termination of Service shall be deemed to be
for Cause if such termination occurs by reason his or her commission of any act
of fraud, embezzlement or dishonesty, any unauthorized use or disclosure by such
person of confidential information or trade secrets of the Corporation (or any
Parent or Subsidiary), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner.

 

E.                                     Change in Control shall, with respect to
each Award made under the Plan, be defined in accordance with the following
provisions:

 

· Change in Control shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

 

· In the absence of any other Change in Control definition in the Award
Agreement (or in any other agreement incorporated by reference into the Award
Agreement), Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions, provided,
however that with respect to any Award which is subject to Code Section 409A and
for which the Change in Control would otherwise constitute a payment-triggering
event for purposes of Code Section 409A, no event shall constitute a Change in
Control unless it is also a Qualifying Change in Control:

 

(i)                                     the closing of a merger, consolidation
or other reorganization approved by the Corporation’s stockholders in which a
change in ownership or control of the Corporation is effected through the
acquisition by any person or group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction, directly or indirectly controls, is
controlled by or is under common control with, the Corporation) of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities (as measured in terms of the power to
vote with respect to the election of Board members),

 

(ii)                                  the closing of a sale, transfer or other
disposition of all or substantially all of the Corporation’s assets,

 

(iii)                               the closing of any transaction or series of
related transactions pursuant to which any person or any group of persons
comprising a “group” within the meaning of Rule 13d-5(b)(1) of the 1934 Act
(other than the Corporation or a person that, prior to such transaction or
series of

 

--------------------------------------------------------------------------------


 

related transactions, directly or indirectly controls, is controlled by or is
under common control with, the Corporation) acquires directly or indirectly
(whether as a result of a single acquisition or by reason of one or more
acquisitions within the twelve (12)-month period ending with the most recent
acquisition) beneficial ownership (within the meaning of Rule 13d-3 of the 1934
Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s securities (as measured in terms of
the power to vote with respect to the election of Board members) outstanding
immediately after the consummation of such transaction or series of related
transactions, whether such transaction involves a direct issuance from the
Corporation or the acquisition of outstanding securities held by one or more of
the Corporation’s existing stockholders,

 

(iv)                              a merger, recapitalization, consolidation, or
other transaction to which the Corporation is a party or the sale, transfer or
other disposition of all or substantially all of the Corporation’s assets if, in
either case, the members of the Board immediately prior to consummation of the
transaction do not, upon consummation of the transaction, constitute at least a
majority of the board of directors of the surviving entity or the entity
acquiring the Corporation’s assets, as the case may be, or a parent thereof, or

 

(v)                                 a change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases for any reason to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least a majority of the Board members described in
clause (A) who were still in office at the time the Board approved such election
or nomination, but excluding for purposes of both clauses (A) and (B) any person
appointed or elected to the Board in connection with an actual or threatened
proxy contest for Board membership or any other actual or threatened
solicitation of proxies for the election of Board members.

 

F.                                      Code shall mean the Internal Revenue
Code of 1986, as amended.

 

G.                                    Common Stock shall mean the Corporation’s
common stock.

 

H.                                   Compensation Committee shall mean the
Compensation Committee of the Board comprised of two (2) or more non-employee
Board members.

 

I.                                        Corporation shall mean United
Online, Inc., a Delaware corporation, and any corporate successor to all or
substantially all of the assets or voting stock of United Online, Inc. which has
by appropriate action assumed the Plan.

 

J.                                        Discretionary Grant Program shall mean
the discretionary grant program in effect under Article Two of the Plan pursuant
to which stock options and stock appreciation rights may be granted to one or
more eligible individuals.

 

K.                                   Employee shall mean an individual who is in
the employ of the Corporation (or any Parent or Subsidiary, whether now existing
or subsequently established), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

 

L.                                     Exercise Date shall mean the date on
which the Corporation shall have received written notice of the option exercise.

 

M.                                 Fair Market Value per share of Common Stock
on any relevant date shall be the closing price per share of Common Stock at the
close of regular trading hours (i.e., before after-hours trading begins) on the
date in question on the Stock Exchange serving as the primary market for the
Common Stock, as such price is reported by the National Association of
Securities Dealers (if primarily traded on the Nasdaq Global or Global Select
Market) or as officially quoted in the composite tape of transactions on any
other Stock Exchange on which the Common Stock is then primarily traded. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

--------------------------------------------------------------------------------


 

N.                                    Family Member means, with respect to a
particular Optionee or Participant, any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law.

 

O.                                    Full Value Award means any of the
following Awards made under the Stock Issuance or Incentive Bonus Programs that
are settled in shares of Common Stock: restricted stock awards (unless issued
for cash consideration equal to the Fair Market Value of the shares of Common
Stock on the award date), restricted stock unit awards, performance shares,
performance units, cash incentive awards and any other Awards under the Plan
other than stock options and stock appreciation rights issued under the
Discretionary Grant Program and dividend equivalent rights under the Incentive
Bonus Program.

 

P.                                      Good Reason shall, with respect to each
Award made under the Plan, be defined in accordance with the following
provisions:

 

· Good Reason shall have the meaning assigned to such term in the Award
Agreement for the particular Award or in any other agreement incorporated by
reference into the Award Agreement for purposes of defining such term.

 

· In the absence of any other Good Reason definition in the Award Agreement (or
in any other agreement incorporated by reference into the Award Agreement), Good
Reason shall mean an individual’s voluntary resignation following

 

(A)                               a material reduction in the scope of the
duties, responsibilities and authority of his or her position with the
Corporation (or any Parent or Subsidiary), it being understood that a change in
such individual’s title shall not, in and of itself, be deemed a material
reduction,

 

(B)                               a materially adverse change in his or her
reporting requirements so that such individual is required to report to a person
whose duties, responsibilities and authority are materially less than the person
to whom he or she previously reported,

 

(C)                               a material reduction in such individual’s base
salary or the aggregate of his or her base salary and target bonus under any
corporate- performance based bonus or incentive programs, with a reduction of
fifteen percent (15%) or more to the his or her base salary or aggregate base
salary and target bonus to be deemed a material, or

 

(D)                               a relocation of such individual’s place of
employment by more than fifty (50) miles;

 

provided and only if such change, reduction or relocation is effected by the
Corporation (or any Parent or Subsidiary) without the individual’s consent. An
individual will not be deemed to have resigned for Good Reason unless (i) the
individual provides written notice to the Corporation of the existence of the
Good Reason event within ninety (90) days after its initial occurrence; (ii) the
Corporation is provided with thirty (30) days after receipt of such notice in
which to cure such Good Reason event; and (iii) the individual effectively
terminates employment within one hundred eighty (180) days following the
occurrence of the non-cured event.

 

Q.                                    Incentive Bonus Program shall mean the
incentive bonus program in effect under Article Four of the Plan.

 

R.                                    Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

S.                                      Involuntary Termination shall mean the
termination of the Service of any individual which occurs by reason of:

 

(i)                                     such individual’s involuntary dismissal
or discharge by the Corporation (or any Parent or Subsidiary) for reasons other
than for Cause, or

 

--------------------------------------------------------------------------------


 

(ii)                                  such individual’s voluntary resignation
for Good Reason.

 

T.                                     1934 Act shall mean the Securities
Exchange Act of 1934, as amended.

 

U.                                    Non-Statutory Option shall mean an option
not intended to satisfy the requirements of Code Section 422.

 

V.                                    Optionee shall mean any person to whom an
option is granted under the Discretionary Grant Program.

 

W.                                 Parent shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

X.                                    Participant shall mean any person who is
issued (i) shares of Common Stock, restricted stock units, performance shares,
performance units or other stock-based awards under the Stock Issuance Program
or (ii) an incentive bonus award under the Incentive Bonus Program.

 

Y.                                    Permanent Disability or Permanently
Disabled shall mean the inability of the Optionee or the Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

 

Z.                                     Performance Goals shall mean any of the
following performance criteria upon which the vesting of one or more Awards
under the Plan may be based: (i) earnings or operating income before interest,
taxes, depreciation, amortization and/or charges for stock-based compensation;
(ii) earnings per share; (iii) growth in earnings or earnings per share;
(iv) market price of the Common Stock; (v) return on equity or average
stockholder equity; (vi) total stockholder return or growth in total stockholder
return, either directly or in relation to a comparative group; (vii) return on
capital; (viii) return on assets or net assets; (ix) invested capital, rate of
return on capital or return on invested capital; (x) revenue, growth in revenue
or return on sales; (xi) income or net income; (xii) operating income or net
operating income; (xiii) operating profit or net operating profit;
(xiv) operating margin; (xvi) return on operating revenue or return on operating
profit; (xvi) cash flow or cash flow per share (before or after dividends);
(xvii) market share; (xviii) collections and recoveries; (xix) debt reduction;
(xx) litigation and regulatory resolution goals; (xxi) expense control goals;
(xxii) budget comparisons; (xxiii) development and implementation of strategic
plans and/or organizational restructuring goals; (xxiv) productivity goals;
(xxv) workforce management and succession planning goals; (xxvi) economic value
added; (xxvii) measures of customer satisfaction; (xxviii) formation of joint
ventures or marketing or customer service collaborations or the completion of
other corporate transactions intended to enhance the Corporation’s revenue or
profitability or enhance its customer base; and (xxix) mergers, acquisitions and
other strategic transactions. In addition, such performance criteria may be
based upon the attainment of specified levels of the Corporation’s performance
under one or more of the measures described above as compared to the performance
of other entities (or an index covering multiple entities), in either case on an
absolute or relative basis, and may also be based on the performance of any of
the Corporation’s business units or divisions or any Parent or Subsidiary. Each
applicable Performance Goal may include a minimum threshold level of performance
below which no Award will be earned, levels of performance at which specified
portions of an Award will be earned and a maximum level of performance at which
an Award will be fully earned. Each applicable performance goal may be
structured at the time of the Award to provide for appropriate adjustments or
exclusions for one or more of the following items: (A) asset impairments or
write-downs; (B) litigation or governmental investigation expenses and
judgments, verdicts and settlements in connection therewith; (C) the effect of
changes in tax law, accounting principles or other such laws or provisions
affecting reported results; (D) accruals for reorganization and restructuring
programs; (E) costs and expenses incurred in connection with actual or potential
business combinations, mergers, acquisitions, dispositions, spin offs, financing
transactions, and other strategic transactions; (F) costs and expenses incurred
in connection with the relocation of the principal offices of the Corporation or
any Parent or Subsidiary; (G) any unusual, infrequent, extraordinary or
nonrecurring items; (H) bonus or incentive compensation costs and expenses
associated with cash-based awards made under the Plan or other bonus or
incentive compensation plans of the Corporation or any Parent or Subsidiary;
(I) items of income, gain, loss or expense attributable to the operations of any
business acquired by the Corporation or any Parent or

 

--------------------------------------------------------------------------------


 

Subsidiary; (J) items of income, gain, loss or expense attributable to one or
more business operations divested by the Corporation or any Parent or Subsidiary
or the gain or loss realized upon the sale of any such business or assets
thereof and (K) the impact of foreign currency fluctuations or changes in
exchange rates.

 

AA.                           Plan shall mean the Corporation’s 2010 Incentive
Compensation Plan, as amended and restated as of the Plan Restatement Date, as
set forth in this document and as subsequently amended or modified from time to
time.

 

BB.                           Plan Administrator shall mean the particular
entity, whether the Compensation Committee, the Board or the Secondary Board
Committee, which is authorized to administer the Discretionary Grant, Stock
Issuance and Incentive Bonus Programs with respect to one or more classes of
eligible persons, to the extent such entity is carrying out its administrative
functions under the Plan with respect to the persons under its jurisdiction.

 

CC.                           Plan Restatement Date shall mean June 13, 2013,
the date on which the Plan was approved by Corporation’s stockholders.

 

DD.                           Qualifying Change in Control shall mean a Change
in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with Section 1.409A-3(i)(5)(v) of the
regulations promulgated under Code Section 409A; (ii) a change in the effective
control of the Corporation, as determined in accordance with
Section 1.409A-3(i)(5)(vi) of the regulations promulgated under Code
Section 409A; or (iii) a change in the ownership of a substantial portion of the
assets of the Corporation, as determined in accordance with
Section 1.409A-3(i)(5)(vii) of the regulations promulgated under Code
Section 409A.

 

EE.                             Predecessor Plans shall mean (i) the
Corporation’s 2001 Stock Incentive Plan, (ii) the Corporation’s 2001
Supplemental Stock Incentive Plan, (iii) the Classmates Online, Inc. 2004 Plan,
and (iv) the FTD Group, Inc. 2005 Equity Incentive Plan

 

FF.                               Secondary Board Committee shall mean a
committee of one or more Board members appointed by the Board to administer the
Plan with respect to eligible persons other than Section 16 Insiders.

 

GG.                           Section 16 Insider shall mean an officer or
director of the Corporation subject to the short-swing profit liabilities of
Section 16 of the 1934 Act.

 

HH.                         Service shall mean the performance of services for
the Corporation (or any Parent or Subsidiary, whether now existing or
subsequently established) by a person in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor, except to the extent otherwise specifically provided in the documents
evidencing the option grant or stock issuance. For purposes of the Plan, an
Optionee or Participant shall be deemed to cease Service immediately upon the
occurrence of the either of the following events: (i) the Optionee or
Participant no longer performs services in any of the foregoing capacities for
the Corporation or any Parent or Subsidiary or (ii) the entity for which the
Optionee or Participant is performing such services ceases to remain a Parent or
Subsidiary of the Corporation, even though the Optionee or Participant may
subsequently continue to perform services for that entity. Service shall not be
deemed to cease during a period of military leave, sick leave or other personal
leave approved by the Corporation; provided, however, that should such leave of
absence exceed three (3) months, then for purposes of determining the period
within which an Incentive Option may be exercised as such under the federal tax
laws, the Optionee’s Service shall be deemed to cease on the first day
immediately following the expiration of such three (3)-month period, unless
Optionee is provided with the right to return to Service following such leave
either by statute or by written contract. Except to the extent otherwise
required by law or expressly authorized by the Plan Administrator or by the
Corporation’s written policy on leaves of absence, no Service credit shall be
given for vesting purposes for any period the Optionee or Participant is on a
leave of absence.

 

II.                                   Stock Exchange shall mean the American
Stock Exchange, the Nasdaq Global or Global Select Market or the New York Stock
Exchange.

 

--------------------------------------------------------------------------------


 

JJ.                                   Stock Issuance Agreement shall mean the
agreement entered into by the Corporation and the Participant at the time of
issuance of shares of Common Stock under the Stock Issuance Program.

 

KK.                         Stock Issuance Program shall mean the stock issuance
program in effect under Article Three of the Plan.

 

LL.                             Subsidiary shall mean any corporation (other
than the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

MM.                     10% Stockholder shall mean the owner of stock (as
determined under Code Section 424(d)) possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Corporation (or
any Parent or Subsidiary).

 

NN.                           Withholding Taxes shall mean the applicable
federal and state income and employment withholding taxes to which the holder of
an Award under the Plan may become subject in connection with the issuance,
exercise, vesting or settlement of that Award.

 

--------------------------------------------------------------------------------
